DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1, 3, 6-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott-Carnell et al (US 20110142806) in view of Kanada et al (US 6372808), necessitated by Amendment.

Scott-Carnell   teaches an assembly for tissue engineering and/or stem cell differentiation (see claim 1), comprising fluorinated polyimide synthesized from 2,2'-Bis(3,4-dicarboyxphenyl) hexafluorpropane dianhydride (6FDA) and 1,3-bis(4-aminophenoxy)benzene (APB) (see 0024).

Scott-Carnell discloses that the substrate above has a very smooth surface. In particular, its surface roughness is as low as 0.009 um (see 0025).
In reference to claims 6-8, 16 and 17, teaches a substrate containing the polyimide above (see claim 16).
Regarding claim 19, Scott-Carnell does not teach the presence of any tertiary amine in the blend (i.e. amount of this component is zero).
Regarding claim 20, Scott-Carnell teaches contact angle of 78.68 degree (see 0025). 
Scott-Carnell discloses polyimide based on APB, but fails to teach 1,4-bis(4-aminophenoxy)benzene (a structural isomer of APB). 
Kanada discloses a porous polyimide obtained from  (2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6FDA) and 1,4-bis(4-aminophenoxy)benzene.
Regarding claims 3 and 18, Kanada teaches the polyimide obtained by the classical two-step method involving a synthesis of polyamic acid precursor with following  imidization performed at 300-400C (see 6:5). 
Kanada fails to teach tensile modulus and permeability values.
However, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and Kanada’s polyimide, since they have identical chemical structures. 
Note that Kanada teaches a method of obtaining highly porous substrate having uniform cell structure (see 1:65)
. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scott-Carnell et al (US 20110142806) in view of Kanada et al (US 6372808) as applied to claim 1, 3, 6-8 and 16-22  above, and further in view of Nica et al .
Scott-Carnell and Kanada do not teach conical cavities and their dimensions,
Nica teaches binary polyimide (Pi) blends comprising poly(6FDA-ODA) (see Scheme I).
Nica discloses that the polyimides surface hydrophobicity and surface roughness can be correlated with the red blood cells and platelets compatibility (see Abstract).
In reference to claim 22 and 23, Mica teaches conical cavities formed on the smooth surface (see Figures 2-4).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Nica’s conical cavities in Scott-Carnell’s substrate, since it normally used in such articles.   

Response to Arguments

Applicant’s arguments with respect to claims 1, 3, 6-8 and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765